Mr. Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Executors and administrators, § 379*—when personal property not primary fund for payment of debts. Ordinarily, personal property is the primary fund for the payment of debts and general legacies, unless a contrary intention appears in the will; but where from the whole will it appears by express language or necessary implication that a particular portion of the estate is to be the primary fund for the payment of debts, the remainder of the estate will be exonerated from the burden. 2. Wills, § 489*-—when construed as charging real estate with payment of debts. Where a will reads, “That after all my just debts and funeral expenses are paid, I give, devise and bequeath to my wife,” certain real estate, and there are clauses following which dispose of all the testator’s money in a bank, held it was clearly the intention of the testator to charge his real estate with the- payment of debts, and that the Probate Court had power to order a sale of the realty to pay the debts and widow’s awards though the personal estate was sufficient to pay the same.